Interim Decision #1481

Mamma of LAvono
In Deportation Proceedings
A.-10767234

Decided by Bixird May £8, 1965
The term "psychopathic personality" in section 212(a) (4), Imthigration and
Nationality Act, includes sexual deviates ; therefore, respondent's admissions
of sexual deviation and homosexuality over a period of years prior to his
entry in 1960, coupled with a certification of the United States Public Health
Service (based on a diagnosis of his sexual deviation and history of homosexuality) that he is a person of psychopathic personality, support a deportation charge under section 241(a) (1) of the. Act as one excludable at
entry under section 212(a) (4) of the Act because afflicted with psychopathic
personality.
Cues= :
Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)]—Exeludable
at time of entry—afflicted with psychopathic personality.

The case comes forward on appeal from the order of the special
inquiry officer dated March 11, 1965 again ordering that the respondent be deported from the United States to Canada on the charge set.
forth in the order to show cause.
The ease was previously before us on appeal from the order of the
special inquiry officer dated January 30, 1964 ordering respondent
deported on the charge set forth in the order to show cause. The
record relates to a native and citizen of Canada, 41 years old, male,
single, who entered the United States for permanent residence at
Noyes, Minnesota, on January 26, 1960. He last entered the United
States at Noyes, Minnesota on or about May 5, 1960 as a returning
resident. The order to show cause charges that the respondent was
a sexual deviate at the time of his entries and is subject to deportation under section 241(a) (1) of the Immigration and Nationality
Act, in that, at time of entry he was within one or more of the classes
of aliens excludable by the law existing at the time. of such entry, to

Interim Decision. #1481
wit, aliens afflicted with psychopathic personality, under section
212(a) (4) of the Act.
At prior hearings there was introduced into the record a statement
taken from the respondent dated August 80, 1981 to'the effect that he

was homosexual according to his interpretation of the term "homosexual" which meant to him. a person whose sexual perversions are
directed to members of his own sex; that he had had his first homosexual experience at the end of 1946 in Winnipeg, Manitoba, Canada; during 1946, 1947 and 1948 he had more than a dozen. experiences; after 1948 until 1959 these experiences occurred once or twice
a month; in the last two years prior to the making of the statement

he had five or six such experiences. Doctor Beittel, a staff psychiatrist of the United States Public Health Service stated that the
respondent had been a sexual deviate. at least since 1946 and certified
that the respondent was a sexual deviate in January of 1960 at least
up to the time of hii arrest, based upon an interview of approximately 60 minutes, although he concluded that from a psychiatric
point of view, the alien could more accurately be described as a sexual deviate manifested, by auto-eroticism and homo-eroticism. This
witness stated that he was compelled by the directives of the United
States Public Health Service Manual to classify the respondent on
the basis of his diagnosis of sexual deviate and history of homosexuality as a psychopathic personality.
At prior hearings the respondent produced as a witness in his
behalf Doctor Diamond, a specialist in psychiatry, who testified that
he had spent eight hours over a period of eight weeks in examining
and treating the respbnilent. His testimony is to the effect that the
respondent was not afflicted with psychopathic personality o_ r a character disorder but was suffering from a neurotic conflict over Des,
whose symptoms were manifested by his homosexuality. He rejected
the description of psychopathic personality as obsolete from a psychiatric viewpoint. He also testified that homosexuality is not an
appropriate medical tErm, that there was no such diagnosis as homosexuality, and that from a psychiatric standpoint the respondent was
not a homosexual. This doctor conceded that the respondent's sexual
behavior was abnormal and a deviation from acceptable normal
standards.
In our previous order of May 6, 1364 we quoted from Senate
Report No. 1137 (82nd Congress, 9a Session, January 29, 1952) indicating that the Public Health Service had advised that the provision
for the exclusion. of aliens afflicted with psychopathic personality or
a mental defect is sufficiently broad to provide for the exclusion of
homosexuals and sex perverts and that the change of nomenclature
225

Interim Decision #1481
is not to be construed in any way as modifying the intent to exclude
all aliens who are sexual deviates. Whatever the phrase "psychopathic personality" might mean to the psychiatrist, to the Congress
it was intended to include homosexuals and sex perverts:
We remanded the case in order to have included in the record the
pertinent section of the United States Public Health Service Manual
for the Medical Examination of Aliens and for characterization of
the zespondent's disorder by both psychiatrists in the light thereof, to
take further testimony as to what pattern determines a sexual deviate
or homosexual and to evaluate the evidence to determine whether a
preponderance of the evidence establishes the charge.

At the reopened hearing held on October 1, 1964 only Doctor Belttel appeared. as a witness. He reaffirmed his position that within the

meaning of the pertinent section of the Manual for Medical Examination of Aliens the respondent was afflicted with psychopathic
personality?
The testimony Of the psychiatric witnesses has served only to compound the confusion inasmuch as both appear to agree that the
phrase "psychopathic personality" has no precise medical meaning
and that "homosexual" is not a medical term. This difficulty how•ever is recognized both in the legislative history previously referred
to and in the Manual for Medical Examination of Aliens itself. As
emphasized in the legislative history, the term "psychopathic personality" was understood to be broad enough to provide for the exclusion of homosexuals and sex parvartg and was not to be construed in
any way as modifying -the intent to exude all aliens who are sexual
-deviates. We are not concerned with the niceties of semantic differ-

1 J:fatter of P—, 7 &N. Dec. 258; Matter or 8—, 8 I. a N. Dec. 409; MoUor
-01 10 , 9 L & N. Dec. 393; United States v. Slores-Rodrigues, 237 F.2d 405 (2d
1956) ; .Uarb-Quiroz v. Neely, 291 F.2d 906 (5th 01r., 1961),
'The Manual for Medical Examination of Aliens (1963) 6-5, which deals
with psychopathic personality reads as follows:
(a) The legal term "psychopathic personality" is equivalent to the medical
-designation "personality disorder," 'which may be broadly defined as follows:
"These disorders are characterized by developmental defects or pathological
trends in the personality structure, with minimal subjective anxiety and little
or no distress. In most instances, the disorder is manifested by a lifelong pattern of action or behavior (acting out), rather than mental or emotional symptoms." An example of such a certificate is Class A, Psychopathic personality,
inadequate personality.
(b) Under this legal category will be classified those applicants who are diagnosed as sexual deviates. In the medical examination of aliens this is a
difficult diagnosis to establish. However, the examiner should assist the consular officer when possible when evaluating an applicant thought to come in
this category.
—

226

Interim Decision *1481
ences indulged in by psychiatrists. The words,. "psychopathic personality" have become words of art which, -whatever 'else they
might mean, include homosexuality and sex perverts and the term is
applied as it is commonly understood.' We conclude that the gov-

has borne the burden of establishing that the respondent is
deportable on the charge stated in the order to show cause.
The main thrust of counsel's argument is that the statute upon
which the proceeding is based is unconstitutional and unconstitutionally applied as determined by the court in Fleuti v. Rosenberg, 302
F.2d. 652 (9th Cir., 1962). However, on appeal, the constitutional
ernment

question was bypassed, the decision below vacated and the

case was

decided on other grounds by the Supreme Court.' The constitutional
question therefore remains unresolved and this is not the proper
forum in which to try that question. The appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
■•■■■•■••■••■•■•111.11.

• Harb-Quirov is • Nooly,

291 '.2d 908 (5th Cir., 1901) ; Matter td 11—,

L & N. Dee.'409.
• 12oeestberg v. Pleuti, 874 U.S. 449, 10 L.ed. 2d 1000 . (1963).

227

